DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on April 15, 2020 and the Response to Restriction Requirement filed March 29, 2022. Claims 11-20 stand withdrawn.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on March 29, 2022 is acknowledged. The traversal is on the ground(s) that the method of fracturing of Group I and the formation-fracking system of Group II are closely related to fracking and would encompass overlapping areas of fracking; and, as such, searching all claims do not constitute an undue burden.  This is not found persuasive because, as set forth in the restriction requirement (01/31/2022), the system/apparatus as claimed can be used to practice another and materially different process; as a non-limiting example, the system as claimed can be used for the subterranean applications that require introduction of treatment fluids other than a fracking fluid. As such, the inventions are considered distinct and require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate two different components of Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156” has been described as both an “uphole recess” and a “snap ring”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 & 9 are objected to because of the following informalities:
Claim 2 recites “smaller than” in two instances with respect to the flow rate. To improve clarity of the claim, language such as “less than” is recommended. Appropriate correction is required. 
Claim 10 is dependent on Claim 1, but appears to further limit the step of establishing a plurality of lateral channels of Claim 9. Correction of dependency is required. For purposes of examination, the Office considers Claim 10 as dependent on Claim 9. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “repeatedly transitioning between a first state for performing a first sub-process and a second state for performing a second sub-process”. It is unclear what “a first state” and “a second state” refer to. Do the respective states refer to operating conditions like temperature, pressure etc.? The limitation “for performing” is also unclear as to whether or not the performing of the first and second sub-processes is necessarily required. For purposes of examination, the Office considers this limitation as -repeatedly transitioning between a first sub-process and a second sub-process”.
Similarly, various elements of Claim 1 are not necessarily and positively recited - such as “for fluidly connecting”, “for creating a kinetic-energy surge”, “for storing energy” and “for fracturing”. As such, it is unclear whether or not these elements are necessarily required. For purposes of examination, the Office considers these limitations as -and thereby fluidly connecting-, -and thereby creating s kinetic-energy surge-, -and thereby storing energy- and -and thereby fracturing-, respectively.
Claim 1 recites “gas/fluid accumulator” in multiple instances. It is unclear whether the limitation refers to a gas accumulator, a fluid accumulator or a gas + fluid accumulator. Further, a gas is a fluid; and, as such, this limitation is additionally unclear. 
Claim 1 further recites “pumping a fracking fluid using one or more fluid pumps” and “a surge-creation step of directing and accelerating the fracking fluid from the one or more fluid pumps and from a gas/fluid accumulator” (emphasis added), wherein “the fracking fluid….from a gas/fluid accumulator” lacks sufficient antecedent basis.  
Claim 1 recites “a surge-creation step of directing and accelerating the fracking fluid from the one or more fluid pumps and from a gas/fluid accumulator” (emphasis added) and “an energy-storing step of directing the fracking fluid from the one or more fluid pumps to a gas/fluid accumulator for storing energy in the gas/fluid accumulator” (emphasis added). As recited, the claim appears to require distinct accumulators in the surge-creation step and the energy-storing step. It is unclear which of the two accumulators the limitation “for storing energy in the gas/fluid accumulator” refers to. For the same reason, in Claims 2, 3, 4 & 8, it is unclear which of the two accumulators the limitation “the gas/fluid accumulator” refers to.
Claim 1 recites “a fracking step of abruptly disabling”, where the term “abruptly” is a relative term which renders the claim indefinite. The term “abruptly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “abruptly” renders the scope of the claim indefinite as it is unclear as to the time required to be considered “abruptly”. 
Appropriate correction and/or clarification is required. Claims 2-10 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claims 2 recites the limitation “at an end of the first state”. This limitation is unclear in combination with “repeatedly transitioning between a first state….and a second state” as recited in parent Claim 1. It is unclear what “an end of the first state” refers to when repeatedly transitioning as instantly claimed. 
Claim 2 further recites the limitations “about the bypass channel” and “flow rate thereabout” in one or more instances. It is unclear what areas/regions are encompassed by the terms “about” and “thereabout” as recited. The terms “about” and “thereabout” as recited are relative terms which render the claim indefinite. The terms “about” and “thereabout” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “about” and “thereabout” render the scope of the claim indefinite as it is unclear as to the distance required to be considered “about” and “thereabout”.
Further, Claim 2 recites the term “abruptly”, i.e. a relative term which renders the claim indefinite. The term “abruptly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “abruptly” renders the scope of the claim indefinite as it is unclear as to the time required to be considered “abruptly”.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 3 recites various elements such as “for alternately performing”, “for fluidly connecting” and “for performing” in one or more instances, which are not necessarily and positively recited. It is unclear whether or not these elements are necessarily required. For purposes of examination, the Office considers these limitations as -and thereby alternately performing-, - fluidly connecting- and -and performing-, respectively. Appropriate correction and/or clarification is required. Claim 4 is also rejected for being dependent on Claim 3. The claims have been examined as best understood.
Claim 4 recites “RA and RB are flow-rate ratios” and “RA + RB = 100%”. It is unclear whether the flow rates are being claimed as a ratio or percentages. Appropriate correction and/or clarification is required. The claim has been examined as best understood.  
Claim 5 recites “for mixing” which is not necessarily and positively recited. It is unclear whether or not this element is necessarily required. For purposes of examination, the Office considers this limitation as -and mixing the gas-. Appropriate correction and/or clarification is required. Claims 7 & 8 are also rejected for being dependent on Claim 5. The claims have been examined as best understood.
Claim 6 recites “for mixing” which is not necessarily and positively recited. It is unclear whether or not this element is necessarily required. For purposes of examination, the Office considers this limitation as -and mixing the CO2-. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 8 recites the limitation “controlling a return-gas expansion of the fracking fluid”. It is unclear what this limitation refers to. 
Further, Claim 8 recites the term “excess fracking fluid”, where “excess” is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “excess” renders the scope of the claim indefinite as it is unclear as to the quantity required to be considered “excess”.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 2015/0308250)
With respect to Claim 1, Anders discloses a method of fracturing a subterranean formation via a first wellbore (Anders: Sections [0017] & [0019]), comprising: pumping a fracking fluid using one or more fluid pumps (Anders: Sections [0003]-[0006]); and repeatedly transitioning between a first sub-process and a second sub-process (Anders: Sections [0003] & [0018]); wherein the first sub-process comprises: a bypass-enabling step of enabling a bypass channel uphole to a fracking section in the first wellbore and thereby fluidly connecting a fracking channel to a circulation channel (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B); and a surge-creation step of directing and accelerating the fracking fluid from the one or more fluid pumps and from a gas/fluid accumulator downhole through the fracking channel to the circulation channel via the bypass channel and thereby creating a kinetic-energy surge of the fracking fluid (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B); wherein the second sub-process comprises: a storing step of directing the fracking fluid from the one or more fluid pumps to a gas/fluid accumulator (Anders: Sections [0003]-[0006], [0053], [0059]-[0069] & [0074]-[0076]; and a fracking step of abruptly disabling the bypass channel so as to direct the kinetic-energy surge of the fracking fluid in the fracking channel to the fracking section and thereby fracturing the subterranean formation (Anders: Sections [0003]-[0006], [0018], [0060] & [0078]). 
The reference further teaches one or more embodiments wherein the accumulator stores fluid under pressure and also teaches one or more embodiments wherein gas/fluid stored under pressure may be available as an energy source in fracturing applications (Anders: Sections [0003]-[0006], [0034], [0053], [0059]-[0069] & [0074]-[0076]). As such, although the reference fails to explicitly disclose the above method steps in combination with an energy-storing step “storing energy in the gas/fluid accumulator”, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anders into a single embodiment, and direct the fracking fluid and thereby storing energy as instantly claimed in order to utilize the stored energy in the fracturing application and/or in order to yield predictable results in fracturing applications.  
With respect to Claim 2, Anders teaches the method as provided above with respect to Claim 1, and further discloses wherein said surge-creation step comprises: directing and accelerating the fracking fluid from the one or more fluid pumps and from the gas/fluid accumulator downhole through the fracking channel to the circulation channel via the bypass channel and thereby creating the kinetic-energy surge of the fracking fluid (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B), wherein said fracking step comprises: abruptly disabling the bypass channel so as to direct the kinetic-energy surge of the fracking fluid in the fracking channel to the fracking section and thereby fracturing the subterranean formation (Anders: Sections [0003]-[0006], [0018], [0060] & [0078]); and wherein said bypass-enabling step comprises: enabling the bypass channel and thereby fluidly connecting the fracking channel to the circulation channel (Anders: Sections [0003]-[0006], [0077] & [0078]; Figures 2A & 2B).
Anders further teaches wherein a lower pressure causes a lower flow rate (Anders: Section [0071]), and also discloses pressures for the above method steps (Anders: Sections [0003]-[0006]). As such, based on the pressures at which the above method steps are disclosed, it would appear that the respective pressures/flow rates would be as instantly claimed. 
To the extent there is any different between the respective flow rates of the teachings of Anders and the respective flow rates of the method steps as instantly claimed, it is further noted that Anders teaches performing the method steps with the use of various pressure control equipment (Anders: Sections [0003]-[0006]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for improving fracturing applications and a finite number of identified, predictable solutions including control of the pressure/flow rate of treatment steps within a fracturing application. As such, before the effective filing date of the claimed invention, based on the teachings of Anders, one of ordinary skill in the art could have pursued the desired flow rates for the method steps, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
 With respect to Claim 3, Anders teaches the method as provided above with respect to Claim 1, and further discloses using a valve subsystem and thereby alternately performing the surge-creation step and the storing step, wherein the valve subsystem comprises a first valve fluidly connecting the one or more fluid pumps to the gas/fluid accumulator and performing the storing step, and a second valve fluidly connecting the one or more fluid pumps and the gas/fluid accumulator to the fracking channel and performing the surge-creation step (Anders: Sections [0005], [0053], [0060], [0068] & [0074]-[0078]; Figs 2A & 2B).
With respect to Claim 4, Anders teaches the method as provided above with respect to Claim 3, and further discloses “alternately opening and closing the first and second valves by changing their flow rates” (Anders: Sections [0005], [0053], [0060], [0068] & [0074]-[0078]; Figs 2A & 2B). 
Although the reference fails to explicitly disclose changing the flow rates based on the equations as instantly claimed, it is further noted that Anders teaches performing the method steps with the use of various pressure control equipment (Anders: Sections [0003]-[0006]), and wherein a lower pressure causes a lower flow rate (Anders: Section [0071]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for improving fracturing applications and a finite number of identified, predictable solutions including control of the pressure/flow rate of treatment steps within a fracturing application. As such, before the effective filing date of the claimed invention, based on the teachings of Anders, one of ordinary skill in the art could have pursued the desired flow rates for the method steps, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 5, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: injecting a gas into the fracking channel for mixing with the fracking fluid therein” (Anders: Section [0003]-[0006]). 
With respect to Claim 6, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: injecting CO2 into the fracking channel for mixing with the fracking fluid therein” (Anders: Section [0003]-[0006]). 
With respect to Claim 7, Anders teaches the method as provided above with respect to Claim 5. Anders does not appear to disclose backflow of the fracking fluid in the fracking channel, and further it would appear that the method steps of Anders as set forth above would prevent such backflow as instantly claimed. To the extent there is any difference between the flow in Anders and the flow as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 8, Anders teaches the method as provided above with respect to Claim 7, and further discloses one or more embodiments wherein based on the velocity of the fracking fluid in the circulation channel, automatically closing the circulation channel in the second state and automatically opening the circulation channel in the first state (Anders: Sections [0003]-[0006]); one or more embodiments of controlling a return-gas expansion of the fracking fluid in the circulation channel (Anders: Section [0076]); and one or more embodiments of controlling excess fracking fluid in the gas/fluid accumulator (Anders: Sections [0059]-0069], wherein controlling pressure of the accumulator is considered controlling excess fracking fluid as instantly claimed). 
As such, although the reference fails to explicitly disclose the above method steps in combination, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anders into a single embodiment as instantly claimed in order to control the fracturing application as desired and/or in order to yield predictable results in fracturing applications.
With respect to Claim 9, Anders teaches the method as provided above with respect to Claim 1, and further discloses “…further comprising: establishing a plurality of lateral channels in fluid communication with the fracking channel” (Anders: Sections [0074]-[0078]; Figures 2A & 2B).
With respect to Claim 10, Anders teaches the method as provided above with respect to Claim 9, and further discloses wherein said establishing the plurality of lateral channels comprises: establishing the plurality of lateral channels circumferentially about the first wellbore and in fluid communication with the fracking channel (Anders: Sections [0074]-[0078]; Figures 2A & 2B). Although the reference fails to explicitly disclose establishing the plurality of lateral channels circumferentially “uniformly distributed” about the first wellbore as instantly claimed, placement of the lateral channels as desired, such as uniformly distributed, is considered an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davidson (US 2013/0233560) discloses methods of fracturing a subterranean formation therein, wherein the fracturing operation employs an accumulator and a valve system to control the process.
Weinstein et al. (US 2017/0356586) discloses methods of fracturing a subterranean formation therein, wherein the fracturing operation employs an accumulator and a valve system to control the process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674